Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 48, 61 and 64-66 are pending in Applicants’ Response filed 03/09/2021 and Applicant’s Supplemental Response filed 04/20/2021. 

Interview Summary
Applicant’s representative Darrell Hollis and Revital Green requested a telephone interview with the examiner on 04/14/2021. During the discussions, the examiner raised 112(b) issue for the amended claim 48 and requested a Terminal Disclaimer (TD) to overcome the obviousness-type double patenting rejection. Then Applicant filed a Supplemental Response to fix such 112(b) issue along with TD on 04/20/2021. The relevant Interview Summary was issued on 04/19/2021.  

Information Disclosure Statement
The two information disclosure statements (IDS) submitted 03/25/2021 and 04/06/2021 were filed before the mailing date of the instant action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith.  


Withdrawn rejections:
Applicant's Amendment/Arguments filed 03/09/2021 and 04/20/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Amendments and terminal disclaimer, the 103 rejection and the obviousness-type double patenting rejection have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending application no. 15/757424; and patent nos. 10568818; 10576028; 10561588 has been reviewed and is accepted. The terminal disclaimer has been recorded.  Thus, the double patenting rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 04/21/2021.

Please amend claim 1 as follows: 
In claim 1
“bismuth oxychloride dispersed in2-ethylhexyl hydroxystearate“in lines 3-4 has been deleted and replaced with --- bismuth oxychloride dispersed in 2-ethylhexyl hydroxystearate ---.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Instant claim 1 requires at least a microcapsule comprising an inner core enveloped by an outer shell formed of a wall-forming polymeric material, said inner core comprising particles of bismuth oxychloride dispersed in 2-ethylhexyl hydroxystearate, the wall-forming polymeric material in the outer shell selected from the group consisting of poly(methyl methacrylate), poly(methyl methacrylate)-co-(methacrylic acid), cellulose acetate, and an acrylate/ammonium methacrylate copolymer; an amount of said wall-forming polymeric material ranges from about 5 % to about 15 %, by weight, of the total weight of the microcapsule; said opaque substance is titanium dioxide; an amount of said opaque substance ranges from about 10 to about 40 %, by weight, of the total weight of the microcapsule; said fatty acid salt is magnesium stearate; and an amount of said fatty acid salt ranges from about 1 to about 2 %, by weight, of the total weight of the microcapsule.  
Regarding the 103 rejection, the primary reference of Yu does not teach a combination of the features including specific reflective agent, polymeric shell material, fatty acid salt of magnesium stearate, titanium dioxide and their specific amounts. It 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 48, 61 and 64-66 are allowable. 

Citation of Pertinent Art
US2012/0269752A1 (IDS of 05/10/2018) teaches emulsion of bismuth oxychloride in 2-ethyhexyl hydroxystearate, but fails to provide it in the form of microcapsule (see entire document including abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613